DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are pending. Claims 3, 4 and 10 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanechika et al. (JP 2001040355 A; citations from attached EPO machine translation ).
Regarding claims 1-10, Kanechika et al. teach a composition or a liquid crystal composition ( nematic liquid crystal composition; see abstract, claims and examples) used in a liquid crystal display ( see claims and examples) comprising a compound represented by formulas  (I-1) and (I-2): 
    PNG
    media_image1.png
    106
    296
    media_image1.png
    Greyscale
Q1 denotes CF3 , W2 denotes a hydrogen atom, W1 and W2 denote a fluorine atom, , K2  and K3 denotes -C≡C-, and K1 denote single bond, C≡C-, or -CH=CH-  ( see col. 1, line 1 to col 2, line 17) meeting the limitation of a compound represented by general formula (I), when n1 denotes 1 or 2 and R1 denotes  C1 to C20 linear alkyl wherein the alkyl group optionally having any hydrogen atom therein replaced with a halogen (fluorine) atom.
Further regards to claim 1, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Although the compounds of Kanechika et al. are position isomers of the compound of claim 1, it would have been obvious to one of ordinary skilled in the art to presumed that compounds possess the same or similar properties.
Further regards to claim 7, Kanechika et al. do not explicitly recite that the composition has a refractive-index of 0.15 or more as instantly claimed. However, it is noted that the liquid crystal composition of the Kanechika et al. and the instant claims are the same. It is the position of the examiner that those characteristics are inherent. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  Furthermore, Kanechika et al. recognize that when the compound has K1 to K3  that denotes -C≡C-  the refractive index can be adjust in a wide range [0043].
Further regards to claims 8 and 9, Kanechika et al. teach the liquid crystal composition has dielectric anisotropy of 1 or more [0139], which encompasses the claimed range of dielectric anisotropy of 2 or more and 2 or less as instantly claimed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See  Hayashi et al. (WO 2022030343 A; see abstract, claims, examples and [0008]) teach a compound represented as the following: 
    PNG
    media_image2.png
    79
    524
    media_image2.png
    Greyscale
.

Response to Arguments
Applicant's arguments filed 09/05/2022 have been fully considered but they are not persuasive.  Applicant’s principle arguments are the following:
A) Applicants disagrees that compounds which are position isomers are generally sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  Kanechika discloses that the K1 in the general formula (I-1), K2 in the general formula (I-2) and K3 in the general formula (I-3) can be -C≡C-. In Kanechika, the “-C≡C-” is bonded at 2-position and the claim invention, the  “-C≡C-”is bonded at 6-position. The bonding position of  “-C≡C-” of the claimed invention is different from that of Kanechika. 
As described in the background of the present application (paragraph [0004]), a compound with a sufficiently high An is needed for devices such as antennas. In the clamed invention, the benzene ring of the tetralin structure and -C=C- are bonded to extend the conjugated system. As a result, a high An as shown in the examples of as-filed specification is achieved. On the other hand, in paragraph [0007] of the Kanechika, only a liquid crystal material with a birefringence of about 0.80 to 0.15 is described. The “-C=C-” of Kanechika is bonding at cyclohexane ring of the Tetralin, and there is no conjugated system. Kanechika fails to disclose a compound with a high Δn. It is clear that emphasis properties (An) of compound of the clamed invention is different from emphasis properties (birefringence) of compound of Kanechika. According to the specification of Kanechika, there is no specific example of bonding “-C=C-” in 6-postion of “1,2,3,4-tetrahydronaphthalene-2,6-diyl” and then bonding “-C=C-” with rings Al to A3. Further, Kanechika discloses that “K1-K3” each independently represents a single bond, -COO-, -OCO-, -CH2O-, -OCH2-, -CH=CH-, -CF=CF-, -C=C-, -(CH2)2-, -(CH2)4-, -CH=CH-(CH2)2-, -(CH2)2-CH=CH-, -CH=N-, -CH=N-N=CH- or -N(O)=N,” in the case where K1-K3 represent so many groups, it is not easy to obtain the compound of the claimed invention by simple/routine experiments. The bonding position of “-C=C-” of the claimed invention is different from that of Kanechika, and the synthesis mechanism of the compounds is also different. Therefore, to one of ordinary skilled in the art, the compound of the general formula (I) in the claimed invention should not be obtained by merely referring to Kanechika. For the above reasons, it is unreasonable for the Examiner to determine that the compound of the present application is merely a position isomer of Kanechika. In other words, the claimed invention is non-obvious over Kanechika.
	A) Examiner respectfully disagrees that the claimed invention is non-obvious over Kanechika. 
There is no requirement that prior art shows specific examples as argued by the applicants. The prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
	Here, Kanechika teaches a compound represented by formulas  (I-1) and (I-2): 
    PNG
    media_image1.png
    106
    296
    media_image1.png
    Greyscale
Q1 denotes CF3 , W2 denotes a hydrogen atom, W1 and W2 denote a fluorine atom, , K2  and K3 denotes -C≡C-, and K1 denote single bond, C≡C-, or -CH=CH-  ( see col. 1, line 1 to col 2, line 17) meeting the limitation of a compound represented by general formula (I), when n1 denotes 1 or 2 and R1 denotes  C1 to C20 linear alkyl wherein the alkyl group optionally having any hydrogen atom therein replaced with a halogen (fluorine) atom. Further, Kanechika teaches that K1 to K3 are single bonds, (CH2)2, -COO- or -C≡C- in formulas I-1 to I-3 ( See paragraphs [0043] of the Machine Translation). One of ordinary skill in the art would be guided by the smaller group in view of routine experimentation. 
The examiner does agree that the bonding position of “-C=C-” of the claimed invention is different from that of Kanechika; however, notes that the compounds of Kanechika et al. are the position isomers of the compound of instant claim 1. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., high Δn  or any Δn or birefringence ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Independent claim 1 only recites a general compound represented by formula (I), which is obviously taught by Kanechika. See citations above. 
Therefore, the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722